ALLOWABILITY NOTICE

Communication
An interview was held with Applicant’s representative Steven Wangerow on 07/14/2021 to propose incorporating claim 2 into 1 and claim 14 into 13 to differentiate over the references cited in the Written Opinion of the ISA. Applicant declined because they disagree with the analysis of the ISA and believe the currently pending claims to be patentable. After further consideration, Examiner agrees for the reasons set forth below.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The claimed combination in independent claim 1 including “the second channel receives a first portion of the lubricant from the first channel through an inlet of the second channel, the third channel receives a second portion of the lubricant from the first channel through an inlet of the third channel, the inlets of the second and third channels are disposed vertically higher than the first outlet” is not disclosed or rendered obvious over the art of record. Independent claim 13 includes similar recitations, and the same is applied.
The closest prior art of record is Jingping et al. CN 103790830 cited in the ISR which discloses an oil allocation member 1 including an oil separator plate 2 that forcibly divides the flow of lubricating oil into two parts at the lower end of the oil allocation member 1, with one part flowing along a main bearing lubricating oil passage 5 (second channel) and the other part flowing along a driving bearing lubricating oil passage 6 (third channel), in order to avoid lower than the first outlet 14, not vertically higher as claimed. Inaba et al. US 4,702,682, see Fig. 28, discloses an oil hole 404 formed directly in shaft 4 and supplying the entire flow of lubricating oil to a space 425, where a portion of the oil moves down by gravity and/or centrifugal force through passage 429 to lubricate the lower main bearing 702, see col. 22, l. 1-10. However, there is no forced dividing of the oil flow in Inaba, and no control over the uneven distribution of oil to the various bearings. As such, Inaba’s shaft oil hole functions to supply oil in a manner different from Jingping, and modifying the oil allocation member in Jingping as taught by Inaba would destroy the functionality of Jingping. For these reasons, claims 1 and 13 are not anticipated or rendered obvious by the prior art of record. The remainder of the cited references disclose various compressor oil distribution configurations in the state of the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                            08/03/2021

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Thursday, August 5, 2021